Citation Nr: 0513590	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  02-15 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a back disability.

2.  Entitlement to service connection for hematuria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran/appellant




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 until 
January 1975, including participation in the Vietnam 
conflict.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and August 2002 rating 
decisions of the Houston, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The February 2002 decision denied entitlement to service 
connection for hematuria, while the August 2002 decision 
declined to reopen the claim of entitlement to service 
connection for a back disability for lack of new and material 
evidence.

The veteran gave testimony at a Board hearing in San Antonio, 
Texas in February 2005.


FINDINGS OF FACT

1.  In a July 1975 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
lower back condition.  The veteran did not appeal.

2.  Evidence submitted and obtained since the July 1975 
rating decision had not previously been submitted to agency 
decisionmakers; it relates to an unestablished fact necessary 
to substantiate the claim; it is neither cumulative nor 
redundant of the evidence of record at the time of the final 
denial of the claim sought to be reopened; and, it raises a 
reasonable possibility of substantiating the claim.

3.  The veteran did not incur a back disability as a result 
of active military duty.
4.  The veteran does not currently have objective 
manifestations of hematuria.


CONCLUSIONS OF LAW

1.  The July 1975 rating decision denying service connection 
for a back disability is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004). 

2.  Evidence received since the July 1975 rating decision is 
new and material; therefore, the claim for service connection 
for a back disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).

3.  A back disability was not incurred in, or aggravated by, 
active service.  38 U.S.C.A § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).

4.  Hematuria is not a present disability.  38 U.S.C.A § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The veteran's claim of entitlement to service connection for 
a back disability was denied by the RO in a July 1975 rating 
decision, and the decision was not appealed.  Decisions by 
the RO are final if not appealed, and, as such, the 1975 
decision became final.  However, a previously denied claim 
may be reopened by the submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2004).  

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

The RO declined to reopen the case, but a decision review 
officer (DRO) reopened the issue of entitlement to service 
connection for a back condition in the Supplemental Statement 
of the Case (SSOC).  Regardless of the RO's decision to 
reopen the claim, the Board is nevertheless required to 
address the issue of reopening to determine whether new and 
material evidence has been submitted.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

In support of his application to reopen his claim of 
entitlement to service connection for a back disability, the 
veteran submitted and the RO obtained: an April 2003 VA 
orthopedic examination and medical opinion regarding the 
veteran's back disability, VA treatment records, and the 
veteran's own testimony given at a hearing before the Board 
in February 2005.

The VA examiner reviewed the veteran's claims file and 
examined the veteran.  The examiner noted that the veteran's 
file indicated that the veteran had initially complained of 
recurrent back pain on a medical history survey in October 
1970, and that during the examination, the veteran complained 
of deep discomfort at the L5-S1 paraspinal.  The examiner 
found the veteran's range of motion somewhat limited and 
noted that the radiograph studies of the veteran's lumbar 
spine indicated decreased space at L4-L5 with spur formation 
superiorly at L4 and facet sclerosis at L5.  The examiner 
diagnosed the veteran as having intervertebral disc syndrome 
with absent L4-L5 reflex, which suggested chronic 
radiculopathy in the left L4-L5 disc.  

The veteran also indicated that he currently had a back 
disability in his testimony before the Board.  The veteran 
testified that his back was injured when a chain struck him 
in his lower back while he was trying to attach the chain to 
a buoy in Hong Kong harbor in 1974.  The veteran noted that 
he was transported to a navy vessel and x-rays were taken, 
but nothing was seen.  The veteran indicated that he had 
worked as a mechanic for a number of years following service, 
but had to stop because of his back pain.  The veteran also 
testified that after service he had been struck by a car 
while riding his bike, although he denied having any 
additional back problems from the accident.

Since the prior final denial, copies of the veteran's VA 
medical treatment records from 2002 onwards have been 
received, denoting the presence of degenerative joint disease 
(DJD) in his back. 

The Board notes that in the initial rating decision denying 
the veteran's claim for a back disability, the RO found that 
a back disability was not shown by the evidence of record.  
Since that time, the veteran has given testimony regarding 
current back pain and disability; the veteran has submitted 
VA treatment records showing DJD; and a VA examiner found 
limited range of motion of the veteran's back, found 
decreased space in parts of the veteran's spine, and 
diagnosed the veteran as having intervertebral disc syndrome.  
The evidence submitted since the 1975 rating decision clearly 
demonstrates the presence of a current disability.  As such, 
the Board finds the new evidence to be material in that it is 
neither cumulative nor redundant of the evidence of record in 
1975, and it raises a reasonable possibility of 
substantiating the claim

Accordingly, new and material evidence having been submitted, 
the claim of entitlement to service connection for a back 
disability is reopened.  As the RO also reopened the claim, 
adjudicated the claim on a de novo basis and afforded the 
veteran the opportunity to present evidence and argument in 
support of his claim, the Board may proceed with 
consideration of the question of entitlement to service 
connection for a back disability.  

II.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a).

Back Disability

Lay evidence is acceptable to prove the occurrence of an 
injury during active duty or symptomatology over a period of 
time when such symptomatology is within the purview of or may 
be readily recognized by laypersons.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, the 
Board finds the veteran's account of the incident in 1974 and 
his testimony regarding his current symptomatology credible.  
However, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  Accordingly, the veteran's 
testimony is insufficient to provide a medical link between 
his in-service injury and his current back disability.  

At the veteran's VA examination, the VA examiner found 
medical evidence of a current back disability; nevertheless, 
the examiner opined that because there was no significant 
case file history suggesting treatment of a lumbar spine 
condition on active duty service, the lumbar spine condition 
was not due to service.  The examiner further added that the 
veteran's post-military occupational history was conducive to 
the chronic myofascial stress induced pain he currently has.

The VA treatment records also fail to provide the requisite 
nexus opinion, as the records are primarily concerned with 
treatment of the veteran's back disability, as well as other 
health issues, and do not address the etiology of the 
veteran's back disability.

The Board appreciates the veteran taking the time to give 
testimony regarding in-service incidents which the he 
believes caused his current back disorder, and the Board 
sympathizes with the veteran's current discomfort.  However, 
the veteran's claims file does not contain a medical opinion 
connecting the military experiences he chronicled with his 
present back disability, and the VA examiner indicated that 
he was of the opinion that the veteran's back disability was 
not related to in-service activity.  Thus, while the medical 
records and testimony demonstrate the presence of a chronic 
disability, the evidence is not sufficient to establish 
entitlement to service connection for a back disability.

Accordingly, entitlement to service connection for a back 
disability is denied.

Hematuria

The veteran testified that he started having blood in his 
urine (hematuria) when he was on active duty in the Republic 
of Vietnam.  A review of the veteran's service medical 
records (SMRs) failed to reveal any indication of hematuria 
while in service, and the first medical notation of hematuria 
did not appear until June 1987, more than a decade after 
service, when a VA physician diagnosed the veteran with 
microscopic hematuria and indicated that the veteran would be 
followed for it.  In January 1989 the veteran was again 
assessed as having a history of microscopic hematuria, and 
later VA treatment records also contain subjective medical 
histories that include hematuria.  At his hearing before the 
Board, the veteran testified that his hematuria comes and 
goes.  When asked if he had hematuria at that time, the 
veteran indicated that he did not know.

In the absence of proof of a present disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, hematuria is a laboratory finding.  
Furthermore, the veteran's medical records do not show 
presence of hematuria since 1989.  As such, the Board finds 
that the veteran's hematuria is not a current disability.

Accordingly, entitlement to service connection for hematuria 
is denied.

III.  Veterans Claims Assistance Act Compliance

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  
The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in October 
2001, June 2002, December 2002 and April 2003.  Since these 
letter fully provided notice of elements (1), (2), (3), and 
(4), see above, it is not necessary for the Board to provide 
extensive reasons and bases as to how VA has complied with 
the VCAA's notice requirements.  See Mayfield v. Nicholson, 
No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  
With respect to element (4), the Board notes that the RO's 
April 2003 letter contained a specific request that the 
veteran send any evidence to VA in his possession that 
pertains to the claim, and there is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.  In 
addition, by virtue of the rating decision on appeal, the 
statements of the case (SOC), and the supplemental SOC 
(SSOC), the veteran was provided with specific information as 
to why this particular claim was being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 U.S.C.A. § 5103A in the November 2004 
SSOC.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  
 
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but does contain competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; establishes that the veteran suffered 
an event, injury or disease in service, or has a disease or 
symptoms of a disease listed in Sections 3.309, 3.313, 3.316, 
and 3.317 manifesting during an applicable presumptive period 
provided the claimant has the required service or triggering 
event to qualify for that presumption; and indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.

In this case, there is no medical indication of persistent or 
recurrent symptoms of disability.  The last treatment of 
hematuria is dated more than 15 years ago, and the veteran is 
not even sure if he still has hematuria.  Accordingly, the 
Board finds that remand for a VA evaluation is not 
appropriate.  Additionally, the Board notes that the veteran 
was provided with a VA examination in order to determine the 
etiology of his back disability.

Thus, after reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file and the veteran does not appear to contend otherwise.  
Additionally, the veteran testified before the Board in 
February 2005.  

Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.






	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disability is 
reopened.

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for hematuria is denied.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


